NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  11-MAR-2021
                                                  07:53 AM
                                                  Dkt. 47 SO



                           NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


               STATE OF HAWAI#I, Plaintiff-Appellee, v.
             VICTORIA I. SATOAFAIGA, Defendant-Appellant

         APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                    (CASE NO. 2CPC-XX-XXXXXXX(1))

                    SUMMARY DISPOSITION ORDER
   (By: Leonard, Presiding Judge, Hiraoka and Wadsworth, JJ.)

            Defendant-Appellant Victoria I. Satoafaiga (Satoafaiga)

appeals from the January 22, 2020 Judgment; Conviction and

Sentence; Notice of Entry (Judgment) entered against her by the

Circuit Court of the Second Circuit (Circuit Court).1            Satoafaiga

pleaded no contest to, and was convicted of, one count of Sexual

Assault in the Fourth Degree, in violation of Hawaii Revised

Statutes (HRS) § 707-733 (2014),2 and one count of Custodial

     1
            The Honorable Rhonda I.L. Loo presided.
     2
            HRS § 707-733 provides, in pertinent part:

                  § 707-733 Sexual assault in the fourth degree. (1) A
            person commits the offense of sexual assault in the fourth
            degree if:
                  (a)   The person knowingly subjects another person to
                        sexual contact by compulsion or causes another
                                                                (continued...)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Interference in the Second Degree, in violation of HRS § 707-727

(2014).3

            Satoafaiga raises a single point of error on appeal,

contending that the Circuit Court abused its discretion in

denying Satoafaiga's March 25, 2019 Motion to Defer; [acceptance

of her] No Contest Plea (Motion for DANC).

            Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve Satoafaiga's point of error as follows:

            Satoafaiga argues that she met each of the requirements

for deferral under HRS § 853-1 (2014).          In addition, Satoafaiga

contends that the Circuit Court "exceeded the bounds of reason by

finding that Satoafaiga is likely again to engage in a criminal

course of conduct"; inappropriately considered uncharged and

irrelevant conduct, used Satoafaiga's failure to admit guilt



(...continued)
                         person to have sexual contact with the actor by
                         compulsion[.]
                  . . . .
                  (2)    Sexual assault in the fourth degree is a
            misdemeanor.
      3
            HRS § 707-727 provides, in pertinent part:

                  § 707-727 Custodial interference in the second
            degree. (1) A person commits the offense of custodial
            interference in the second degree if:
                  (a)   The person intentionally or knowingly takes,
                        entices, conceals, or detains a minor knowing
                        that the person has no right to do so[.]
                  . . . .
                  (2)   Custodial interference in the second
            degree is a misdemeanor, if the minor or incompetent person
            is taken, enticed, concealed, or detained within the State.

                                       2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


against her; and improperly "exclud[ed] Satoafaiga from that

class of first-time or situational offenders whom the legislature

found deserving of the opportunity to keep their record free of a

felony conviction."

           HRS § 853-1 provides, in pertinent part:

                 § 853-1 Deferred acceptance of guilty plea or nolo
           contendere plea; discharge and dismissal, expungement of
           records. (a) Upon proper motion as provided by this
           chapter:
                 (1)   When a defendant voluntarily pleads guilty or
                       nolo contendere, prior to commencement of trial,
                       to a felony, misdemeanor, or petty misdemeanor;
                 (2)   It appears to the court that the defendant is
                       not likely again to engage in a criminal course
                       of conduct; and
                 (3)   The ends of justice and the welfare of society
                       do not require that the defendant shall
                       presently suffer the penalty imposed by law,
           the court, without accepting the plea of nolo contendere
           or entering a judgment of guilt and with the consent of
           the defendant and after considering the recommendations,
           if any, of the prosecutor, may defer further proceedings.

(Emphasis added).4
                 The grant or denial of a motion for a DANC plea is
           within the discretion of the district court and will not be
           disturbed unless there has been manifest abuse of
           discretion. State v. Tom, 69 Haw. 602, 603, 752 P.2d 597,
           597 (1988). "An abuse of discretion occurs if the trial
           court has clearly exceeded the bounds of reason or has
           disregarded rules or principles of law or practice to the
           substantial detriment of a party litigant." State v. Davia,
           87 Hawai#i 249, 253, 953 P.2d 1347, 1351 (1998) (internal
           quotation marks and citation omitted).

State v. Klie, 116 Hawai#i 519, 521-22, 174 P.3d 358, 360-61

(2007).

           When ruling on a motion for DANC, a trial court acts

within its discretion where the court (1) considers the HRS

      4
            We note that where, as here, statutory provisions are written in
the conjunctive, "[i]t is not enough to satisfy one clause only. All . . . of
the clauses must be satisfied." In re Appeal of Century Metalcraft Corp., 41
Haw. 508, 515-16 (Haw. Terr. 1957). Thus, if the Circuit Court properly
concluded that any one of the HRS § 853-1(a) criteria was not satisfied,
Satoafaiga's arguments on appeal will fail.

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


§ 853-1(a) factors in light of the circumstances of the offense,

Presentence Diagnosis and Report (PSI), statements of defendant's

counsel and defendant, and available alternatives; and (2)

articulates relevant and significant findings based in the record

to support its decision.     See State v. Buchanan, 59 Haw. 562,

564, 584 P.2d 126, 127 (1978) (per curiam); State v. Karwacki, 1

Haw. App. 157, 159-60, 616 P.2d 226, 228-29 (1980) (per curiam).

          Here, at the January 22, 2020 sentencing hearing, the

Circuit Court considered Satoafaiga's Motion for DANC with

specific reference to, inter alia, the HRS § 853-1(a) factors,

the submissions of the parties, and the circumstances of the

offense as set forth in the PSI.        The court found that the first

factor was satisfied by Satoafaiga's voluntary plea.

          The Circuit Court looked very closely at the second

criteria, whether it appears that the defendant is not likely

again to engage in a criminal course of conduct, and the third

criteria, that the ends of justice and the welfare of society do

not require that the defendant shall presently suffer the penalty

imposed by law, and stated:
                Ms. Satoafaiga at the time of the offense was 27 years
          old. The child victim was 12. So she was double her age,
          twice her age, should have known twice as much. Twice as
          mature, allegedly.

                I agree, Ms. Satoafaiga has a lot of support of family
          and friends. She has countless letters from family members,
          from coworkers, from people from the Guard that you work
          with, people from the farm that you work at right now. And
          they're, yes, lovely, lovely letters, lots of letters, and
          all speak very glowing of you.

                But it's interesting because all these letters know
          you in a different relationship. They know you as adult to

                                    4
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


        adult. They know you as coworker to coworker. They know
        you as employer to employee or family member to family
        member.

              In this case, it was a different kind of relationship.
        It was a child with an adult. It was someone who's supposed
        to be her mentor, someone who's her supervise -- not
        supervisor -- is like teacher/student, is mentor/mentee, is
        like adult and child, someone that's in your care.

              So the relationship was totally different than all
        these letters that were written on your behalf because the
        relationship with the people who wrote these very nice
        letters are different. They're not children. They're not
        someone that is under your care, someone that you're
        responsible for. Totally, totally different situation.

              Have you truly taken responsibility and apologized? I
        guess does it appear that you're unlikely to engage in such
        a criminal course of conduct again?

              Well, you do admit in your letter that you engaged in
        inappropriate text messages. But this was more than text
        messaging. It was penetration with a finger to a vagina.
        And the problem is, is that inappropriate text messaging
        might be a few messages here and there or maybe even a
        couple of messages here and there, but 15,978 messages were
        exchanged. That means it wasn't just the child sending you
        15,978 messages. It means there was an exchange going on
        between the two of you. So talk about some inappropriate
        behavior.

              Some of these message were totally sexually explicit
        and some not so. "I'll put my big dick on your mouth if I
        had one. Might just leave them on and move your panties to
        the side. You want to feel me in you? I can't take it
        slow. I'm so frustrated -- I'm too frustrated. I'd black
        out. Turn off the light, lock the door behind you. Pick
        you up. Rub your thighs, kiss your neck, grab your ass, let
        you grind on me. Put my tongue in your mouth and let you do
        your thing. Pick you up and put you on my bed. Take off my
        shirt, crawl into the bed with you. Take off your shirt and
        your pants," and so on and so forth and so on and so forth.

              So does this appear like someone that's not likely to
        engage in a criminal course of conduct? I think if this was
        a one-time incident -- and I understand it's only two counts
        that she's pleading to, but the 15,978 -- well, not all were
        inappropriate, obviously. But this is over a four-month
        period, so by my simple math calculations, over 4,000
        messages that were going back and forth. So obviously I
        don't think -- I think this was definitely more than
        inappropriate text messaging.

              Do the ends of justice and welfare of society dictate
        that you suffer the penalty imposed by law?

              I'm really concerned because I looked up the Boys &
        Girls motto, and it talked about how one should be a mentor,
        be a role model, improve the lives of the youth, you know,


                                  5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          counter -- counter -- counter any kind of negative
          influences on a youth's life and keep them engaged.

                I think the behavior here is totally just the opposite
          of what the Boys & Girls Club is supposed to be -- you're
          supposed to be. I mean, you were the director of the
          Central Maui Boys & Girls Club. This little 12-year-old was
          coming to the Boys & Girls Club to –- to engage in
          activities, to look up to role models, to be mentored by a
          female or a male, but something to improve her life. You
          know, that's why she was going to the Boys & Girls Club.

                And I think everything you did to her, besides the
          digital penetration and the custodial interference, dealing
          with taking her out to the breakwater when she was supposed
          to be going home, and her guardians come to pick her up from
          the Boys & Girls Club and she's not there, and they're going
          crazy, where's my kid, where's my daughter, looking all over
          for her. And at two o'clock or four o'clock the next
          morning, finally a phone call comes in from your partner,
          Noe, letting Ms. Matsuda know that the child is at your
          house. So she's gone for, I don't know, 4:30 in the
          afternoon the day before to like 3:00 or 4:00 a.m. the next
          morning. She's in your -- she's in your trust, she's in
          your care this whole time. You were responsible for her,
          and she ends up with hickeys on her chest during this time.
          I mean, talk about a negative influence on a child.

                So the Court does find -- it appears to the Court that
          the defendant is likely again to engage in a criminal course
          of conduct and that the ends of justice and the welfare of
          society, especially the welfare of our children, our little
          girls, our female children, do not -- do require that the
          defendant shall presently suffer the penalty imposed by law.
          So the Court is going to deny the motion for the deferred
          acceptance. This matter should and will be on your record.

          Satoafaiga argues that there is nothing in her past

that even arguably supports the Circuit Court's determination

that she is likely again to engage in criminal conduct, pointing

to the "[f]actors supporting the withholding of a jail term

and/or a sentence of imprisonment" set forth in the PSI,

particularly her lack of prior delinquency or criminal activity

and that her character and attitude and history indicate that she

is unlikely to commit another crime.       Other factors identified in

the PSI, "[f]actors supporting the imposition of a jail term

and/or a sentence of imprisonment," cut the other way, including

                                    6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


that Satoafaiga acted without provocation or without reasons

which (while not amounting to a defense) would have rendered her

conduct understandable, and that Satoafaiga's actions indicate or

suggest a significant lack of control and good judgment.            In any

case, in light of the Circuit Court's stated rationale, and the

entire record in this case, we cannot conclude that the Circuit

Court's determination that Satoafaiga did not satisfy the second

and third criteria was arbitrary or capricious.          We conclude that

Satoafaiga's argument that the Circuit Court abused its

discretion is without merit.

           Satoafaiga further argues that the Circuit Court

inappropriately used her failure to admit guilt and accept

responsibility for both charged and uncharged conduct against

her.   More specifically, Satoafaiga argues that the Circuit Court

was prohibited from considering the allegation of "digital

penetration" in Count II of the Indictment because the charge

which contained the allegation was amended from Sexual Assault in

the First Degree, a class A felony, to Sexual Assault in the

Fourth Degree, a misdemeanor.       Count II of the Indictment reads:
                 That during or about the period of March 20, 2017,
           through March 24, 2017, inclusive, . . . SATOAFAIGA did
           knowingly engage in sexual penetration with another person
           who is less than fourteen (14) years old, by inserting her
           finger into the vagina of the minor, thereby committing the
           offense of Sexual Assault in the First Degree in violation
           of [HRS § 707-730(1)(b)].

           Pursuant to the plea agreement, the charge in Count II

was amended to Sexual Assault in the Fourth Degree, in violation

of HRS § 707-733(1)(a).      The plea agreement further provided,

                                     7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


inter alia, that Satoafaiga waived any procedural or substantive

defects to the amendment of Count II of the Indictment and agreed

to a factual basis to support the charges in Count II, which was

that Satoafaiga "did knowingly engage in sexual penetration with

another person who is less than fourteen (14) years old, by

inserting her finger into the vagina of the minor."5            There was

no other factual allegation or conduct charged in Count II.

            As to Satoafaiga's contention that the Circuit Court

improperly considered Satoafaiga's refusal to admit guilt and

accept responsibility, we recognize the cases cited by

Satoafaiga, in which the Hawai#i Supreme Court has held, inter

alia:

            Although a sentencing court "has broad discretion in
            imposing a sentence, and can consider the candor, conduct,
            remorse, and background of the defendant," it "may not
            impose an enhanced sentence based on a defendant's refusal
            to admit guilt with respect to an offense the conviction of
            which he intends to appeal."

State v. Barnes, 145 Hawai#i 213, 219, 450 P.3d 743, 749 (2019)

(citations and brackets omitted).

            In State v. Kamana#o, 103 Hawai#i 315, 324, 82 P.3d 401,

410 (2003), which is also cited by Satoafaiga, the supreme court

examined the "subtle, yet meaningful, distinction between

imposing a harsher sentence upon a defendant based on his or her


      5
            We note that Sexual Assault in the Fourth Degree is a lesser
included offense of Sexual Assault in the First Degree, and necessarily any
allegation sufficient to establish the latter will also establish the former.
See HRS § 701-109(4)(a) (Supp. 2019) ("A defendant may be convicted of an
offense included in an offense charged in the felony complaint, indictment, or
information. An offense is so included when: (a) It is established by proof
of the same or less than all of the facts required to establish the commission
of the offense charged[.]") (format altered).

                                      8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


lack of remorse, on the one hand, and punishing a defendant for

his or her refusal to admit guilt, on the other[.]"      Id. at 321-

22, 82 P.3d at 407-08.   There, the circuit court's "sentencing

remarks" made clear that the defendant's term of imprisonment was

extended "simply because [defendant] refused to surrender his

privilege against self-incrimination[.]"     See id. at 324, 82 P.3d

at 410.   The supreme court thus held that the circuit court

violated the defendant's constitutional privilege against self-

incrimination.   See id. at 320, 82 P.3d at 406.

           However, the denial of a motion for DANC is neither a

conviction nor a sentence nor a punishment.     See State v. Oshiro,

69 Haw. 438, 442, 746 P.2d 568, 570 (1987).     Moreover, the record

in this case demonstates that the Circuit Court did not deny

Satoafaiga's motion solely on her refusal to admit her

culpability for the offenses of which she was convicted.      See

Kamana#o, 103 Hawai#i at 320, 82 P.3d at 406.    As the supreme

court stated in Kamana#o, it is well-established that the circuit

courts "may consider a defendant's lack of remorse in assessing

the likelihood of successful rehabilitation."     Id. at 321, 82

P.3d at 407.   It was within the ambit of the court's authority to

consider Satoafaiga's lack of remorse, or lack of taking

responsibility, as part of the court's broader inquiry into

whether the circumstances of the offenses supported granting or

denying the instant motion.    See State v. Naone, 92 Hawai#i 289,

307, 990 P.2d 1171, 1189 (App. 1999) ("It . . . behooves a


                                  9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


defendant whose DANC plea is accepted to acknowledge

responsibility for his or her actions and strictly comply with

the terms and conditions of a DANC plea order.     If a defendant is

unwilling to do this, he or she is perhaps not a good candidate

for a DANC plea.").

          Based on our review of the entire record in this case,

we reject Satoafaiga's argument that the Circuit Court

inappropriately used her failure to admit guilt and accept

responsibility for both charged and uncharged conduct against

her.

          Finally, Satoafaiga argues that the Circuit Court

improperly excluded her offenses from eligibility for deferral

under HRS § 853-1.    This argument is without merit.    The record

clearly shows that the court did not find Satoafaiga unfit for

deferral based on the class of her offenses, but rather on the

specific circumstances surrounding their commission.      The Circuit

Court fully considered Satoafaiga's Motion for DANC in light of

the specific circumstances of the offenses underlying the plea

and conviction.   Indeed, prior to the court's discussion of the

HRS § 853-1(a) factors, the Court expressly acknowledged that

Satoafaiga is not excepted from eligibility for deferral under

the statute.




                                  10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          For these reasons, the Circuit Court's January 22, 2020

Judgment is affirmed.

          DATED: Honolulu, Hawai#i, March 11, 2021.

On the briefs:
                                       /s/ Katherine G. Leonard
Hayden Aluli,                          Presiding Judge
for Defendant-Appellant.
                                       /s/ Keith K. Hiraoka
Richard B. Rost,                       Associate Judge
Deputy Prosecuting Attorney,
County of Maui,                        /s/ Clyde J. Wadsworth
for Plaintiff-Appellee.                Associate Judge




                                  11